Exhibit 10.16a

FIRST AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR RESEARCH & DEVELOPMENT
ALLIANCE ON TRIEX MODULE TECHNOLOGY

This FIRST AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR RESEARCH &
DEVELOPMENT ALLIANCE ON TRIEX MODULE TECHNOLOGY (this “Amendment”) is effective
as of October 31, 2014 (the “Effective Date”) and is by and between THE RESEARCH
FOUNDATION FOR THE STATE UNIVERSITY OF NEW YORK (“FOUNDATION”), a non-profit
educational corporation existing under the laws of the State of New York, having
an office located at 257 Fuller Road, Albany, New York 12203, on behalf of the
Colleges of Nanoscale Science and Engineering of the State University of New
York Polytechnic Institute), and SILEVO, INC. (“SILEVO”), a Delaware corporation
with its principal office located at 45655 Northport Loop East, Fremont,
California 94555. FOUNDATION and SILEVO are each referred to herein sometimes
individually as a “Party” or, collectively, as “Parties.”

I.          RECITALS

I.1.       FOUNDATION and SILEVO entered into that certain Amended and Restated
Agreement for Research & Development Alliance on Triex Module Technology
effective as of September 2, 2014 (the “Agreement”)

I.2.       The parties wish to amend the terms of Section 19.14 of the Agreement
as set forth in this Amendment.

THEREFORE, in consideration of the mutual promises and covenants contained in
this Amendment and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

II.          DEFINED TERMS

In addition to the terms defined elsewhere in this Amendment, capitalized terms
that are used but not defined herein shall have the meanings ascribed to such
terms in the Agreement.

III.         AMENDMENTS

Section 19.4 is amended by deleting the reference to “within sixty (60) days of
the Effective Date” and replacing it with “by December 15, 2014”.

IV.        MISCELLANEOUS

No amendment or modification of this Amendment shall be valid or binding upon
the Parties unless in a writing executed by both of the Parties.  This
Amendment, together with the Agreement, is the complete and exclusive statement
of the agreement of the Parties in respect of the subject matter described in
this Amendment and shall supersede all prior and contemporaneous agreements,
communications, representations, and understandings, either oral or written,
between the Parties or any officers, agents or representatives thereof.  This
Amendment may be signed in one or more counterparts, each of which shall be
deemed to be an original and all of which when taken together shall constitute
the same Amendment.  Any signed copy of this Amendment made by photocopy,
facsimile or PDF Adobe format shall be considered an original.  Except as
amended and/or modified by this Amendment, the Agreement is hereby ratified and
confirmed and the Agreement and all other terms thereof shall remain in full
force and effect, unaltered and unchanged by this Amendment.  In the event of
any conflict between the provisions of this Amendment and the provisions of the
Agreement, the provisions of this Amendment shall prevail.  Whether or not
specifically amended by this Amendment, all of the terms and provisions of the
Agreement are hereby amended to the extent necessary to give effect to the
purpose and intent of this Amendment.  

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered by their duly authorized representatives as of the Effective Date.

 

THE RESEARCH FOUNDATION FOR

THE STATE UNIVERSITY OF NEW YORK

 

By:

 

/s/ Christine Waller

Name:

 

Christine Waller

Title:

 

Operations Manager

 

SILEVO, INC.  

 

By:

 

/s/ Chris Beitel

Name:

 

Chris Beitel

Title:

 

EVP Global Operations & Planning

 